UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLES N. HENRY, III,                
               Plaintiff-Appellant,
                 v.                              No. 03-1121
BRUCE BRONSTEIN; AARON WHITAKER,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                          (CA-02-2790-L)

                      Submitted: April 30, 2003

                       Decided: May 27, 2003

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Charles N. Henry, III, Appellant Pro Se. Robert William Metzler, Gil-
bert Steven Rothenberg, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         HENRY v. BRONSTEIN
                              OPINION

PER CURIAM:

   Charles N. Henry, III, appeals from the district court’s orders: (1)
dismissing his action against two Internal Revenue Service agents; (2)
denying his motion for reconsideration; and (3) denying a second
post-judgment motion requesting the district court to issue findings of
fact and conclusions of law. We dismiss the appeal as to the first two
orders; with respect to the third order, we affirm.

  When the United States or its officer or agency is a party, the
notice of appeal must be filed no more than sixty days after the entry
of the district court’s final judgment or order, Fed. R. App. P.
4(a)(1)(B), unless the district court extends the appeal period under
Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.
App. P. 4(a)(6). This appeal period is "mandatory and jurisdictional."
Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)
(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

   A timely motion for reconsideration under Fed. R. Civ. P. 59 tolls
the notice of appeal period. Fed. R. App. P. 4(a)(1)(B). Here, the dis-
trict court entered judgment on September 13, 2002. Henry’s motion
for reconsideration was timely filed on September 23, 2002; thus, the
appeal period did not begin to run until the district court denied the
motion for reconsideration on October 1, 2002. The sixty-day appeal
period expired on November 30, 2002. Notwithstanding Henry’s sec-
ond post-judgment motion, his notice of appeal filed on January 9,
2003, was untimely as to the September 13, 2002, judgment and the
October 1, 2002, order denying his motion for reconsideration. See
Kraft, Inc. v. United States, 85 F.3d 602, 605 (Fed. Cir.) (holding that,
following initial Fed. R. Civ. P. 59 motion tolling appeal period, suc-
cessive motions periods are not permitted), modified on other
grounds, 96 F.3d 1428 (Fed. Cir. 1996); accord EEOC v. Cent. Motor
Lines, Inc., 537 F.2d 1162, 1165 (4th Cir. 1976). Accordingly, we dis-
miss the appeal as to those orders.

  Henry also appeals the district court’s November 19, 2002, order
denying his motion requesting that the court enter findings of fact and
conclusions of law. Findings of fact and conclusions of law are only
                         HENRY v. BRONSTEIN                          3
required where there is a bench trial. See Fed. R. Civ. P. 52(a). Here,
the court dismissed the complaint because it failed to state a claim
upon which relief could be granted. We find no error in the district
court’s order and therefore affirm.

   We dispense with oral argument because the facts and legal conten-
tions are adequately before the court and argument would not aid the
decisional process.

                       DISMISSED IN PART; AFFIRMED IN PART